 
 
I 
108th CONGRESS
2d Session
H. R. 4966 
IN THE HOUSE OF REPRESENTATIVES 
 
July 22, 2004 
Mr. Larson of Connecticut introduced the following bill; which was referred to the Committee on House Administration
 
A BILL 
To amend the Help America Vote Act of 2002 to require the software used in the operation of an electronic voting machine to meet certain requirements as a condition of the use of the machine in elections for Federal office, and for other purposes. 
 
 
1.Short TitleThis Act may be cited as the Improving Electronic Voting Standards and Disclosure Act of 2004. 
2.Requirements for Software Used in Electronic Voting Machines in Federal Elections 
(a)In GeneralSection 301(a) of the Help America Vote Act of 2002 (42 U.S.C. 15481(a)) is amended by adding at the end the following new paragraph: 
 
(7)Specific requirements for software used in electronic voting machinesIn addition to any other requirements under this subsection, a State or other jurisdiction may not use an electronic voting system in an election for Federal office unless— 
(A)the manufacturer of the software used in the operation of the system has provided the State with an updated copy of the software used in the operation of the system; 
(B)not later than 30 days before the date of the election (and at least once on the date of the election) the State tests each voting machine used in the system to ensure that the software used in the operation of the system is working correctly; and 
(C)the manufacturer of the software used in the operation of the system has provided the Commission with updated information regarding the identification of each individual who participated in the writing of the software, including specific information regarding whether the individual has ever been convicted of a crime involving fraud.. 
(b)Deadline for Adoption of Voluntary Guidance by CommissionSection 311(b)(1) of such Act (42 U.S.C. 15501(b)(1)) is amended by striking January 1, 2004 and inserting January 1, 2004 (or January 1, 2006, with respect to subsection (a)(7) of such section). 
3.Requiring Laboratories to Meet Standards Prohibiting Conflicts of Interest as Condition of Accreditation for Testing of Voting System Hardware and Software 
(a)In GeneralSection 231(b) of the Help America Vote Act of 2002 (42 U.S.C. 15371(b)) is amended by adding at the end the following new paragraph: 
 
(3)Prohibiting conflicts of interestA laboratory may not be accredited by the Commission for purposes of this section unless the laboratory meets such standards as the Commission may establish to prevent the existence or appearance of any conflict of interest in the testing, certification, decertification, and recertification carried out by the laboratory under this section, including standards to ensure that the laboratory does not have a financial interest in the manufacture, sale, and distribution of voting system hardware and software, and is sufficiently independent from other persons with such an interest.. 
(b)Deadline for Establishment of StandardsThe Election Assistance Commission shall establish the standards described in section 231(b)(3) of the Help America Vote Act of 2002 (as added by subsection (a)) not later than January 1, 2006.  
4.Posting of Notice of Availability of Administrative Complaint Procedures in Case of Failure of Voting MachinesSection 303(b)(2) of the Help America Vote Act of 2002 (42 U.S.C. 15482(b)(2)) is amended— 
(1)by redesignating subparagraphs (E) and (F) as subparagraphs (F) and (G); and 
(2)by inserting after subparagraph (D) the following new subparagraph: 
 
(E)information regarding the availability of the administrative complaint procedures for individuals who believe that a voting machine or other equipment used in the election is not working properly or who otherwise believe that a State or jurisdiction is not in compliance with the requirements of this Act;. 
5.Effective DateExcept as otherwise provided, the amendments made by this Act shall apply with respect to the regularly scheduled general election for Federal office in November 2006 and each subsequent election for Federal office.  
 
